Citation Nr: 0101600	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  98-06 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for post operative 
residuals of right knee injury, consisting of impairment 
other than traumatic arthritis and limitation of motion, 
currently rated 30 percent disabling. 

2.  Entitlement to a separate compensable rating for post 
operative residuals of a right knee injury consisting of 
traumatic arthritis and limitation of motion.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to April 
1974.  

The appeal arises from the March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, granting an increased rating 
from 20 to 30 percent for post operative residuals of right 
knee injury.  The second issue noted on the title page is an 
inferred issue which arises from two VA General Counsel 
Opinions in July 1997 and August 1998.  


FINDINGS OF FACT

1.  Post operative residuals of right knee injury other than 
traumatic arthritis and limitation of motion consist 
essentially of severe instability requiring occasional use of 
a knee brace, but do not result in any degree of ankylosis of 
the knee.  

2.  The veteran's post operative residuals of knee injury 
also consist of traumatic arthritis with painful motion of 
the knee.  


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent for post operative 
residuals of right knee injury consisting of impairment other 
than traumatic arthritis and limitation of motion is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp 
2000); 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257 (2000).  

2.  A separate 10 percent rating is warranted for post 
operative residuals of right knee injury consisting of 
traumatic arthritis and painful motion of the knee.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp 2000); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

May 1976 VA X-rays of the right knee showed slight sharpening 
of the articular margins and possible minimal narrowing of 
the joint spaces.  

In October 1986 the veteran underwent VA hospitalization with 
arthroscopy and partial medial meniscectomy to treat right 
knee pain and swelling with episodes of clicking and locking.  

February 1997 X-rays of the right knee did not show joint 
effusion.  However, there was spurring of the tibial spine 
and an apparent small fragment just anterior and medial to 
the medial tibial spine.  

The claims folder contains records received from Orthopedic 
Group of Concord, Pennsylvania, including records of private 
evaluation and treatment for the right knee disorder in 
September 1997.  Upon examination, the veteran was stable to 
varus and valgus stress, though the veteran reported that his 
knee would give way with daily activities, with giving way 
episodes leading to knee pain and some swelling.  Also upon 
examination, there was mild to moderate right quadriceps 
atrophy, exquisite medial patellar facet tenderness, and 
trace effusion.  It was noted that the veteran had not 
attempted physical therapy.  The treating physician 
prescribed a functional brace and strengthening exercises.  

At a December 1997 VA examination, the claims folder was not 
available for review.  The veteran reported a history of 
injury of the right knee in 1974, with arthroscopic surgery 
performed in approximately 1987, and constant pain 
thereafter, more severe in the past two years.  He reported 
that he had to use a hinged brace all the time due to giving 
way of the joint which almost made him fall nearly every day.  
The veteran reportedly produced for the examiner a private X-
ray report and medical opinion that a surgical revision was 
necessary due to an anterior cruciate ligament / posterior 
cruciate ligament (ACL/PCL) rupture.  The veteran complained 
that his constant right knee pain was aggravated by any 
ambulation, preventing any kind of employment.  The veteran 
reported that he avoided taking medication in part because it 
did not greatly help him.  Upon examination, the veteran 
limped and wore a hinged brace on the right knee.  There was 
no swelling or deformity of the right knee, and range of 
motion was from zero degrees extension to 130 degrees 
flexion, with painful flexion.  There was acute tenderness to 
palpation above the patella.  Anterior drawer sign was 
positive; McMurray's was negative.  The veteran could not 
bear weight or squat due to right knee pain.  The examiner 
diagnosed post operative right knee injury with recent acute 
ACL/PCL rupture.  

At an October 1999 VA examination, the veteran's history of 
right knee disability  was noted.  The veteran reported that 
he had pain in the right knee, with giving way of the knee 
approximately once or twice monthly which occasionally caused 
him to fall.  He reported that he sometimes used a knee 
brace, and that any weight bearing aggravated his knee pain.  
However, he stated that he took no prescription medication 
for the knee, and only took over-the-counter medication such 
as Tylenol for his knee approximately once per week.  He 
reported that he had learned to protect himself from things 
that caused pain in his knee.  On examination, there was mild 
generalized hypertrophy of the right knee joint, with pain 
around the patella, and a positive drawer sign.  McMurray and 
Lachman signs were negative.  There was no loss of motion, 
though maximal flexion caused pain at 140 degrees.  The 
veteran was unable to squat.  The veteran had no history of 
flare-ups in the right knee, and the examiner concluded on 
that basis that the veteran had no additional limitation of 
motion due to pain.  The veteran reported that he could not 
work due to disabilities of both the back and right knee, 
adding that he was only able to perform such activities as 
cutting the grass in his yard, which activities left him sore 
and stiff.  The examiner diagnosed post operative right knee 
injury.  

The veteran received VA outpatient treatment for his right 
knee in December 1999.  A history was noted of right knee 
surgery.  The veteran reported pain radiating from the right 
knee down to the ankle.  He reported that the knee slipped 
out of place at times.  He reported having knee pain for the 
last several years, with the pain present intermittently.  He 
complained that his knee pain was currently a "10".  The 
veteran had a knee brace and the knee was warm.  On 
examination, the veteran was in no apparent distress.  He 
walked with a limp.  The knee was tender over the medial 
joint line.  Hyperextension was painful.  The examiner 
assessed right knee pain, and right ligament/meniscal injury.  

Analysis

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155.  In evaluating service-connected disabilities, the 
Board looks to functional impairment.  The Board attempts to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2000).

Disabilities of the knees, including subluxation and lateral 
instability, are rated under Diagnostic Code 5257.  Under 
that Code, with slight recurrent disability of the knee, a 10 
percent rating is assigned; moderate recurrent disability of 
the knee is rated 20 percent disabling; and severe disability 
of the knee is rated 30 percent disabling.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2000).  

Where ankylosis is present, a knee disorder is ratable under 
Diagnostic Code 5256.  Under that Code, where the knee is 
ankylosed at a favorable angle in full extension, or in 
slight flexion between zero and 10 degrees, a 30 percent 
rating is assigned.  Where the knee is ankylosed in flexion 
between 10 degrees and 20 degrees, a 40 percent rating is 
assigned.  Where the knee is ankylosed in flexion between 20 
and 45 degrees, a 50 percent rating is assigned.  Where 
ankylosis of the knee is extremely unfavorable, in flexion at 
an angle of 45 degrees or more, a 60 percent rating is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2000).  

Knee disorders may be rated on the basis of limitation of 
flexion or limitation of extension, under Diagnostic Codes 
5260 and 5261, respectively.  A full range of motion of the 
knee is zero degrees of extension to 140 degrees of flexion.  
38 C.F.R. § 4.71, Plate II (2000).  A zero percent rating is 
provided where flexion of the knee is limited to 60 degrees.  
A compensable (10 percent) rating on the basis of limitation 
of flexion is warranted with flexion limited to 45 degrees; a 
20 percent rating is warranted with flexion limited to 30 
degrees; and a 30 percent rating is warranted with flexion 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2000).  A zero percent rating is provided where 
extension of the knee is limited to five degrees.  A 
compensable (10 percent) rating on the basis of limitation of 
extension is warranted with extension limited to 10 degrees; 
a 20 percent rating is warranted  with extension limited to 
15 degrees; a 30 percent rating is warranted with extension 
limited to 20 degrees; a 40 percent rating is warranted with 
extension limited to 30 degrees; and a 50 percent rating is 
warranted with extension limited to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2000). 

When reviewing the level of disability due to a service-
connected disability affecting a joint, when the rating is 
based on limitation of motion, the Board must consider an 
increased schedular rating based on functional loss due to 
pain on undertaking motion, weakened movement, fatigability, 
and incoordination.  38 C.F.R. §§ 4.40 and 4.45 (2000); 
DeLuca v. Brown,  8 Vet.App. 202 (1995).

In addition, the Board points out that separate disability 
ratings may be assignable for knee disabilities.  In a VA 
General Counsel Opinion, VAOPGCPREC 23-97 (July 1, 1997), it 
was held that arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 (5010), for 
limitation of motion, and under Diagnostic Code 5257, for 
other disability of the knee including subluxation or lateral 
instability.  Also, VAOPGCPREC 9-98 (August 14, 1998) 
indicates that when a knee disability is rated under 
Diagnostic Code 5257 it is not required that the claimant 
have compensable limitation of motion under Diagnostic Code 
5260 or 5261 in order to obtain a separate rating for 
arthritis.  It is only required that the claimant's degree of 
limitation of motion meet at least the criteria for a zero- 
percent rating or that there be painful motion of the knee.

The veteran's right knee disability has been rated under 
Diagnostic Code 5257, for recurrent subluxation and/or 
lateral instability.  A 30 percent rating, for severe 
disability, has been assigned.  This is the highest schedular 
rating that may be assigned under Diagnostic Code 5257.  
Higher ratings of 40 percent, 50 percent, and 60 percent are 
provided if the required degrees of ankylosis are present in 
the knee as set forth in Diagnostic Code 5256.  This veteran 
does not have any degree of ankylosis of the right knee.  
Accordingly, he is not entitled to a higher rating for knee 
impairment other than on the basis of traumatic arthritis and 
limitation of motion.  

The Board has noted that there is X-ray evidence of traumatic 
arthritis of the right knee, shown to be present on February 
1997 X-rays.  The veteran has a full range of motion of the 
right knee, but it is also clear that right knee motion is 
painful.  That being the case, the provisions of 38 C.F.R. 
§ 4.59 and the above noted General Counsel Opinions in July 
1997 and August 1998 warrant a separate 10 percent rating for 
traumatic arthritis of the right knee with limitation of 
(painful) motion.  Consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45, and the decision of the Court in 
DeLuca v. Brown, do not warrant a rating in excess of 10 
percent for traumatic arthritis of the right knee with 
painful motion, because this component of the veteran's right 
knee disability does not involve additional functional loss 
due to pain on undertaking motion, weakened movement, 
fatigability, or incoordination.  


ORDER

1.  Entitlement to an increased rating above the 30 percent 
currently assigned for post operative residuals of a right 
knee injury consisting of impairment other than traumatic 
arthritis and limitation of motion is denied.  

2.  A separate, 10 percent rating is granted for post 
operative residuals of a right knee injury consisting of 
traumatic arthritis and limitation of motion, subject to the 
law and regulations governing the payment of monetary awards.




		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals


